Citation Nr: 0001122	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  97-20 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a leg disorder.  

2.  Entitlement to an increased evaluation for vision 
impairment with central scotoma, left eye; chorioretinitis, 
atrophic, central left eye and peripheral right eye; and 
blepharitis, squamosa, chronic, bilateral, evaluated as 20 
percent disabling.  

3.  Entitlement to an effective date prior to December 14, 
1992, for an increased evaluation for left eye disability.

4.   Entitlement to an effective date prior to December 14, 
1992, for special monthly compensation (SMC) for loss of use 
of the left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from November 1966 to October 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1993, May 1993, and July 1994 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Saint Louis, Missouri.  By an April 
1993 rating decision, the RO granted an increased evaluation 
from 20 percent to 30 percent for a service-connected left 
eye disability, and granted SMC, effective from December 
1992.  By a statement submitted in May 1993, the veteran 
disagreed with the assigned effective date for the increased 
compensation.  By a July 1994 rating decision, the RO 
determined that the May 1993 rating decision, which granted 
the increased evaluation to 30 percent, was clearly and 
unmistakably erroneous, and reduced the evaluation for eye 
disability to 20 percent, leaving the award of special 
monthly compensation intact.  The veteran disagreed with, and 
appealed, this determination.  The veteran submitted a timely 
substantive appeal of the denial of the claim for an 
increased evaluation for left eye disability and for an 
effective date retroactive to 1969 for that increased 
evaluation and award of SMC.

The Board notes that, during the pendency of the appeal 
before it, the veteran also submitted numerous other claims.  
Two of those claims were the subject of a Board decision 
issued in April 1997.  That Board decision directed the RO to 
clarify whether the veteran had submitted a claim of 
entitlement to a total disability evaluation based on 
individual unemployability.  The Board is unable to find 
clarification of that issue in the evidence associated with 
the file.  

The Board notes that the veteran's claim for service 
connection for leg pain, read together with the opinion 
attributing the veteran's complaints of leg pain to bulging 
of L5-S1, may be interpreted as including a claim for service 
connection for disc bulging of L5-S1.  This request for 
expansion of the characterization of the veteran's service-
connected back disability is referred to the RO for action.  

By a rating decision issued in January 1999, the RO granted 
service connection for right ankle pain and for left ankle 
pain, as secondary to service-connected pes planus.  The 
bilateral service-connected ankle pain disability was 
evaluated as noncompensable.  There is no evidence of record 
that the veteran has appealed any aspect of this award.  By a 
rating decision issued in March 1999, the RO denied 
entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus.  The evidence of record does not 
reflect that the veteran has appealed this determination.  
Therefore, no issue regarding ankle disability or the 
evaluation of service-connected pes planus is before the 
Board at this time.


FINDINGS OF FACT

1.  There is no medical evidence or diagnosis of a leg 
disorder separate from pes planus or back disability for 
which service connection has already been awarded.  

2.  The veteran's vision was correctable to 20/20 in both 
eyes when he entered service, and the May 1994 decision, 
which determined that there was clear and unmistakable error 
in an April 1993 rating decision which granted an increased 
evaluation for left eye disability, was, in fact, erroneous, 
and failed to recognize that the service medical records 
documented correction of refractive error.  

3.  The veteran's service-connected impairment of vision has 
resulted in loss of central visual acuity, with light 
perception only, and vision no better than 6/400 since the 
veteran's service discharge.  

4.  The veteran submitted a claim for special monthly 
compensation and increased compensation for service-connected 
vision impairment on December 14, 1992.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a leg disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The criteria for an initial 30 percent evaluation for 
central scotoma, left eye, chorioretinitis, atrophic, central 
left eye and peripheral right eye, and blepharitis, squamosa, 
chronic, bilateral, are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.84a, Diagnostic Code 6074 (1999, 1970). 

3.  The criteria for an effective date of October 23, 1969, 
for a 30 percent evaluation for central scotoma, left eye, 
chorioretinitis, atrophic, central left eye and peripheral 
right eye, and blepharitis, squamosa, chronic, bilateral, 
have been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 1999), 
38 C.F.R. §§ 3.105(a), 3.400 (1999).

4.  The criteria for an effective date of October 23, 1969 
for special monthly compensation for left eye vision loss 
have been met.  38 U.S.C.A. §§ 1114, 5110 (West 1991 & Supp. 
1999), 38 U.S.C. § 314 (1970); 38 C.F.R. §§ 3.105(a), 3.400 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has a leg disorder which is 
secondary either to his service-connected pes planus or to 
his service-connected back disability.  The veteran also 
contends that he is entitled to an evaluation in excess of 20 
percent for an eye disability.  Finally, the veteran contends 
that he is entitled to that increased evaluation, and to 
special monthly compensation, eye prior to December 14, 1992.

A.  Service Connection for Leg Disorder

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Moreover, a disease which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In cases which 
the determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

A well-grounded claim for service connection, moreover, 
requires that three elements be satisfied.  First, there must 
be competent evidence of a current disability, as established 
by a medical diagnosis; second, there must be evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

The veteran initially claimed entitlement to service 
connection for ankle and leg disorders he attributed to his 
service-connected back disability and to his service-
connected pes planus.  The RO granted service connection for 
disorders of the right and left ankle.  Therefore, the only 
remaining issue on appeal in this respect concerns 
entitlement to service connection for a disorder of either 
leg.  

Treatment records document complaints of leg pain.  However, 
neither service medical records nor post-service treatment 
records document the presence of a disorder of the legs for 
which service connection is not already in effect.  The Board 
observes in this respect that service connection is already 
in effect for lumbosacral strain with degenerative changes 
and a herniated disc, bilateral pes planus, and disorders of 
both ankles.  

A March 1998 opinion from a private physician documents 
degenerative changes at L1-L2 and L5-S1 with disc bulging.  
That physician added that L5-S1 disc was encroaching on the 
nerve on the left side and that the veteran likely had a 
"pinched nerve" at that level causing the veteran's leg and 
low back pain.  To the extent that the veteran's claim for 
service connection for leg pain, read together with the 
opinion attributing the veteran's complaints of leg pain to 
bulging of L5-S1, may be interpreted as including a request 
that the veteran's service-connected disability be 
recharacterized to include disc bulging of L5-S1, the request 
is referred to the RO for action, as noted in the 
Introduction, above.  

Leg pain is not itself a disability; rather, as suggested by 
the physician's letter, it may be the symptom or a 
manifestation of a disability.  Neither that physician's 
letter nor any other medical evidence associated with the 
claims file reflects the presence of a diagnosed disorder of 
either of the veteran's legs separate from pes planus or from 
a low back disability.  Service connection is already in 
effect for those two disabilities.  A claim for service 
connection for a leg disorder, therefore, is not well 
grounded.  The veteran has been so notified, in a May 1997 
statement of the case.  

II.  Increased Evaluation for Eye Disability

In December 1992, the veteran submitted a claim for an 
increased evaluation for left eye vision loss, evaluated as 
20 percent disabling, effective October 23, 1969.  That claim 
is well-grounded.  An assertion that a service-connected 
disability has increased in severity, or a claim as to the 
propriety of an initial evaluation following the original 
grant of service connection, is a well-grounded claim.  
Fenderson v. West, 12 Vet. App. 119 (1999); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992). 

"Defective vision" was noted at the veteran's service 
entry, and service medical records reflect that the veteran's 
uncorrected left eye vision was 20/50 for distant vision, 
also tested as "J4."  The veteran's right eye vision was 
20/20, or "J1."  The veteran's left eye vision was 20/70 in 
November 1966, just a few days after his service entry.  At 
that time, the veteran sought vision correction.  Glasses 
were prescribed.  The examination record reflects that the 
veteran's vision was corrected to 20/20 bilaterally.  In 
October 1967, the veteran complained of a sudden decrease in 
vision of about 10 days in duration.  Chorioretinitis was 
diagnosed, and the veteran was hospitalized.  At the time of 
an August 1969 service separation examination, the veteran's 
central vision, left eye, was described as "completely 
absent."  The veteran's right eye vision remained 20/20, 
uncorrected.  

The veteran, who separated from service in October 1969, 
submitted a claim for service connection for vision 
impairment at the time of his service separation.  On post-
service VA examination, the veteran's left eye vision was 
6/400.  The examiner stated that the veteran's left eye 
reacted to light but was sluggish to accommodation.  

In March 1970, the RO granted service connection for 
defective vision with central scotoma, left eye; 
chorioretinitis, atrophic, central left eye and peripheral 
right eye; and blepharitis, squamosa, chronic, bilateral.  
The RO granted service connection and evaluated the veteran's 
vision loss under Diagnostic Code 6074.  The criteria under 
that Diagnostic Code, in 1970, provided a 30 percent 
evaluation with vision in one eye of 5/200, and vision of 
20/40 in the better eye.  The RO awarded a 20 percent 
disability evaluation under Diagnostic Code 6074, noting that 
the veteran entered service with visual loss that was 10 
percent disabling.  

In December 1992, the veteran sought an increased evaluation 
in excess of the 20 percent evaluation then assigned, noting 
that he was almost "100% blind" in his left eye.  A VA 
examination in February 1993 revealed 20/20 vision in the 
right eye, without correction, and vision limited to counting 
fingers at one foot in the left eye.  

In April 1993, the RO increased the veteran's disability 
evaluation to 30 percent, under Diagnostic Codes 6070-6099, 
determining that he had light perception only in the left 
eye.  The criteria under Diagnostic Code 6070 provides a 30 
percent evaluation when there is light perception only in one 
eye and 20/40 vision in the other eye.  

Subsequently, in May 1994, the RO found that the April 1993 
grant of a 30 percent evaluation for the veteran's disability 
was in error.  The May 1994 decision determined that a March 
1970 rating decision which found that the veteran had 
defective vision on entry to service, and reduced the 30 
percent schedular evaluation applicable for the veteran's 
left eye disability to 20 percent, deducting 10 percent for 
pre-existing vision loss, was correct, and, based on that 
determination, found that the Aril 1993 rating decision was 
clearly and unmistakably erroneous.  

Applicable regulations provide that previous determinations 
which are final and binding, including decisions concerning 
disability evaluations, will be accepted as correct in the 
absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a) (1999).  The 
United States Court of Appeals for Veterans Claims (the 
Court) has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:

(1) [E]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at that time 
were incorrectly applied; (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made"; and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992).  The Court has 
further stated that a CUE is a very specific and a rare kind 
of "error."  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, "clear and 
unmistakable."  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); 
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

In this case, the service medical records reflect that, while 
the veteran had defective uncorrected vision, the veteran's 
vision, corrected, was 20/20 in both eyes, shortly after his 
entry into service.  The RO's May 1994 determination that a 
March 1970 determination that the veteran had a pre-existing 
vision defect which was 10 percent disabling was correct, and 
that an April 1993 rating decision which granted a 30 percent 
evaluation was CUE, does not include discussion or reference 
to the portion of the service medical records which disclose 
the veteran's corrected vision.  

The Board concludes that the correct facts, as they were 
known at the time, were not "before," i.e., not reviewed 
by, the adjudicators in May 1994.  This May 1994 decision, 
not the April 1993 decision, was based on a "clear and 
unmistakable" error (CUE).  Thus, the Board finds that the 
May 1994 reduction of the veteran's evaluation of left eye 
disability from 30 percent, as granted in April 1993, to 20 
percent, was in error.

Moreover, the Board finds that, when the RO, in May 1994, 
considered the March 1970 rating decision, and failed to note 
that service medical records documented vision correction, 
the RO failed to find the clear and unmistakable error in the 
March 1970 rating decision.  The Board further notes that, if 
the RO had noted, in May 1994, that the veteran in fact had 
no vision loss, as defined under the regulations in effect in 
1970, the RO could have granted compensation at the 30 
percent rate, as warranted under the 1970 version of 
38 C.F.R. § 4.84a, Diagnostic Code 6074, for service-
connected vision in one eye of 5/200 with vision of 20/40 (or 
better) in the better eye, effective as of the day following 
the veteran's service discharge, October 23, 1969.  

The Board must, on appeal, review the RO's determination that 
there was CUE in the April 1993 rating decision, and is 
therefore required as well to review the May 1994 
determination that there was no CUE in the March 1970 rating 
decision.  The Board finds that the April 1993 rating 
decision was correct in assigning a 30 percent evaluation for 
the veteran's left eye disability.  However, as it is clear 
that May 1994 review and accurate interpretation of all 
clinical service medical records pertaining to vision would 
have resulted in a 30 percent rating, the Board concludes 
that the May 1994 rating decision involved clear and 
unmistakable error.  38 C.F.R. § 3.105(a).  The Board finds 
that the May 1994 rating decision should have continued the 
30 percent evaluation assigned in April 1993 for central 
scotoma, left eye; chorioretinitis, atrophic, central left 
eye and peripheral right eye; and blepharitis, squamosa, 
chronic, bilateral.  The Board further finds that the May 
1994 rating decision should have determined that the March 
1970 rating decision was clearly and unmistakable erroneous, 
and determined that the 30 percent evaluation was warranted 
from the day following the veteran's discharge, effective 
from October 23, 1969.

The Board has considered whether the veteran is entitled to 
an evaluation in excess of 30 percent, under any other 
diagnostic code, for his left eye disability, in view of the 
fact that he contends that his left eye visual acuity has 
decreased.  The most current VA examination reflects that the 
veteran's vision in that eye is now described as "light 
perception only."  Where the service-connected vision 
disability results in ability only to perceive light, and 
vision in the better eye is 20/40 or better, Diagnostic Code 
6070 is applicable, and warrants a 30 percent evaluation.  
Even if the veteran's left eye vision is considered to result 
in complete blindness, or is rated by analogy to anatomic 
loss of one eye, a disability evaluation in excess of 30 
percent is not warranted unless the vision in the better eye 
is 20/50 or less.  

Thus, to obtain an evaluation in excess of 30 percent, the 
veteran must show that he warrants an extraschedular 
evaluation.  In this regard, 38 C.F.R. § 3.321 provides that 
in exceptional and unusual disability pictures, where such 
factors as a marked interference with employment or frequent 
periods of hospitalization are demonstrated, there may be a 
basis to award an extraschedular rating.  In this case, 
however, the veteran has presented no evidence pertaining to 
the impact of his service-connected vision loss on his 
ability to perform substantially gainful employment, nor has 
he presented any evidence that his vision loss has required 
frequent treatment or necessitates frequent hospitalization.  
Hence, the Board concludes that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
the veteran's service-connected vision disability. 

In reaching this decision, the Board acknowledges that the RO 
certified the issue of entitlement to an increased evaluation 
for the service-connected vision loss.  Because the Board 
finds CUE in the May 1994 rating decision, the Board finds 
that the RO should have considered whether the veteran is 
entitled to an initial evaluation in excess of 30 percent at 
any time during the initial evaluation period, which in this 
case extends from October 1969 to the present.  The Board 
finds, however, as discussed above, that the veteran is not 
entitled to an evaluation in excess of 30 percent at any 
time, as any changes in the severity of his left eye vision 
impairment are not so significant as to warrant application 
of different regulations or criteria.  The evidence is 
against an evaluation in excess of 30 percent, especially 
since the veteran's right (better) eye, although affected by 
the service-connected chorioretinitis, provides 20/20 vision.

The Board has considered the veteran's contention that the 
proper issue on appeal is the propriety of the May 1994 
reduction of the veteran's disability rating for vision loss 
from 30 percent to 20 percent.  However, in view of the 
Board's finding of CUE in the May 1994 rating decision, in 
failing to find CUE in the March 1970 rating decision, this 
issue is moot. 

III.  Claims for Earlier Effective Dates 

In December 1992, the veteran filed a letter claiming an 
increase in compensation for his service-connected vision 
impairment, wherein the veteran indicated that he was almost 
blind in the left eye.  VA examination in February 1993 
revealed that the veteran's left eye vision was so poor that 
he was able only to count fingers with the left eye at one 
foot.  The RO, in an April 1993 rating decision, determined 
that the veteran's vision loss disability was equivalent to 
having light perception only.  

Based on the findings on VA examination, the RO determined 
that the veteran was entitled to special monthly compensation 
based upon blindness in one eye.  See 38 C.F.R. § 3.350(a)(4) 
(blindness of one eye, having only light perception, will be 
held to exist if there is inability to recognize test letters 
at one foot).   The RO assigned the date of claim, December 
14, 1992, as the effective date for the 30 percent evaluation 
and for the award of special monthly compensation.  

A.  Effective Date for Evaluation of Left Eye Disability

The proper effective date for an award based on a corrected 
evaluation, by regulation, is the date from which benefits 
would have been payable if the corrected decision had been 
made on the date of the reversed decision.  38 C.F.R. 
§ 3.400(k).

As noted above, the Board has determined that there was CUE 
in the May 1994 rating decision, in that the RO failed to 
recognize CUE in a March 1970 rating decision.  If the RO had 
properly determined that the March 1970 decision was in 
error, then the RO could have assigned, as the effective date 
for a 30 percent evaluation for left eye disability, the day 
following the veteran's service discharge, since, with the 
finding of CUE in the original, March 1970 rating decision, 
the issue before the RO would be the initial disability 
evaluation.  38 C.F.R. §§ 3.105, 3.156, 3.400(k).  Benefits 
under the reversed decision, the March 1970 rating decision, 
were payable as of October 23, 1969, so that would be the 
appropriate effect date for the corrected benefits evaluation 
to 30 percent, under the rating criteria in effect in March 
1970, as discussed above.  38 C.F.R. § 3.400(k).


B.  Effective Date for SMC Award

The Board must therefore consider whether the veteran was 
entitled to special monthly compensation under the 
regulations and criteria for evaluation applicable in March 
1970.  

In 1970, 38 U.S.C. § 314(k) specified that special monthly 
compensation was available where there was "blindness of one 
eye, having only light perception."  The criteria for loss 
of use of blindness of one eye, having only light perception, 
was further defined by regulation at 38 C.F.R. § 3.350(b)(4), 
which provided that the criteria for special monthly 
compensation was warranted when there was inability to 
recognize test letters at one foot or when perception of 
objects, hand movements, or counting fingers, cannot be 
accomplished at three feet.  

However, the examiner who conducted the February 1970 VA 
examination of the veteran's vision did not specify the 
distance at which the veteran could perceive objects or hand 
movements.  The only evidence in this regard is the veteran's 
subjective statement on the examination form, in reference to 
his left eye, that "when he is looking at an object he is 
unable to see it at all."  The Board notes that the 
veteran's service separation examination specified that his 
central visual acuity was completely absent.  Diagnostic 
Codes 6071 to 6074 specify the rating applicable where there 
is vision of 5/200 in one eye.  Diagnostic Codes 6067 through 
6070 provide the ratings applicable for "[b]lindness in one 
eye, having only light perception."  

The Board finds that the veteran's vision in 1970, 6/400 
(which may also be written as 3/200), with completely absent 
central visual acuity, more closely approximates light 
perception only than 5/200 vision.  With this finding, the 
veteran's vision impairment may be evaluated as 30 percent 
disabling under Diagnostic Code 6070.  An evaluation under 
that diagnostic code in 1970 entitled the veteran to special 
monthly compensation.  38 C.F.R. § 4.84a, Diagnostic Codes 
6067-6070 (1970).  

The veteran submitted his claim for service connection for 
vision impairment at the time of his separation from service.  
Under 38 U.S.C.A. § 5110(b)(1), the effective date of an 
award of disability compensation shall be the day following 
release or discharge if the application for compensation is 
submitted within one year after the release or discharge.  
Therefore, the Board finds that the appropriate effective 
date for the veteran's corrected award of special monthly 
compensation in this case is the day following his service 
discharge.  That date is October 23, 1969.


ORDER

Service connection for a leg disorder is denied.

A 30 percent evaluation for central scotoma, left eye; 
chorioretinitis, atrophic, central left eye and peripheral 
right eye; and blepharitis, squamosa, chronic, bilateral, is 
granted.

An effective date of October 23, 1969, for a 30 percent 
evaluation for central scotoma, left eye; chorioretinitis, 
atrophic, central left eye and peripheral right eye; and 
blepharitis, squamosa, chronic, bilateral, is granted.

An effective date of October 23, 1969 for special monthly 
compensation is granted.  




		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals




 

